UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4659


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO JIMENEZ-PEREZ, a/k/a Prieto,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:06-cr-00158-SB-3)


Submitted:   February 25, 2010            Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, L.L.C., Columbia,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alejandro      Jimenez-Perez         pled    guilty,        pursuant    to   a

written plea agreement, to one count of conspiracy to possess

with intent to distribute crack cocaine, 21 U.S.C. § 846 (2006),

and    was    sentenced    to    the    statutory         mandatory    minimum        of   120

months imprisonment.            Jimenez-Perez’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that        there    are   no     meritorious         grounds        for     appeal,       but

questioning         whether     Jimenez-Perez’s           sentence    was     reasonable.

Although advised of his right to file a pro se supplemental

brief, Jimenez-Perez has not done so.                           Finding no reversible

error, we affirm.

               We review the district court’s sentence for abuse of

discretion.         Gall v. United States, 552 U.S. 38, 51 (2007).                          We

must first ensure that the district court did not commit any

“significant        procedural     error,”         such    as    failing     to   properly

calculate        the    advisory        U.S.       Sentencing      Guidelines         range,

consider the 18 U.S.C. § 3553(a) (2006) factors, or adequately

explain the sentence.            Id. at 51.         Once we have determined there

is     no    procedural       error,     we    must       consider    the     substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.             Id.     If the sentence imposed is within

the appropriate Guidelines range, we consider it on appeal to be

presumptively reasonable. See Rita v. United States, 551 U.S.

                                               2
338, 341 (2007); United States v. Go, 517 F.3d 216, 218 (4th

Cir. 2008).

            Our review of the record reveals that the district

court     properly    calculated    Jimenez-Perez’s           Guidelines     range,

taking    into   account    the   ten-year     statutory      mandatory      minimum

sentence.         Jimenez-Perez’s       within-Guidelines           sentence     is

presumptively reasonable on appeal and he has not rebutted that

presumption.         Therefore,    we   find     that       the   district     court

committed no reversible error in sentencing Jimenez-Perez to the

statutory mandatory minimum sentence of 120 months.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                      This court

requires that counsel inform Jimenez-Perez, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Jimenez-Perez requests that a petition be

filed,    but    counsel   believes     that   such     a    petition    would    be

frivolous, counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy

thereof    was   served    on   Jimenez-Perez.        We    dispense    with    oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED

                                        3